DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.

Response to Arguments

Applicant’s arguments, see applicant’s arguments in the response, filed 6 July 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US 2019/0353540).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540).

Regarding claim 1, Lee et al. disclose a display screen module, comprising: 
a display screen (Figure 3, 110); and 
a fingerprint identification sensor including a first section and a second section connected to the first section (Figure 3, 120 has two sections corresponding to DA2, the portion of 120 at bottom left of DA2 in Figure 2A and the portion of 120 along the curve in Figure 2A where the transition between DA2 and DA1 [i.e. transition area] is located.  See also paragraphs [0011] and [0055]),
the display screen (Figure 1) including a front display area (Figure 1, DA1), and a transition area that connects the front display area and the side display area (Figure 1, DA2);
wherein the transition area is non-coplanar with the front display area (Figure 1); and
the fingerprint identification sensor being configured to obtain a fingerprint image (Paragraphs [0011] and [0055], valleys and ridges).
Lee et al. fail to explicitly teach a side display area, the side display area at least partially covering the fingerprint identification sensor, and
wherein the transition area is non-coplanar with the side display area.
Hong et al. disclose a display screen module comprising a front display area, a side display area, and a transition area, wherein the transition area is non-coplanar with both the front display area and the side display area (See below):

    PNG
    media_image1.png
    524
    993
    media_image1.png
    Greyscale

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the side display area teachings of Hong et al. to extend the display and sensor areas of Lee et al. such that the side display area would at least partially cover the fingerprint identification sensor [since the fingerprint sensor extends the length of the display area in Lee et al.].  The motivation to combine would have been in order to provide a larger display area for the user such that more information can be displayed thus enhancing usability of the device.

Regarding claim 2, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the side display area and the transition area jointly cover the fingerprint identification sensor (In the combination, Figure 19 of Hong et al. with Figure 2A of Lee et al. the side and transition areas will cover the fingerprint sensor.).

Regarding claim 3, Lee et al. and Hong et al. disclose the display screen module according to claim 2, wherein the transition area is arc-shaped and tangent to the front display area and the side display area, respectively (Hong et al.: Figure 19).

Regarding claim 4, Lee et al. and Hong et al. disclose the display screen module according to claim 2 
wherein the fingerprint identification sensor is flexible (Lee et al.: 120 is clearly flexible since it curves, see Figure 2A); and
the first section extends along a straight line, and the side display area covers the first section (Hong et al.: Figure 19 portion at bottom left for the side display area, in combination with Figure 2A of Lee et al.); and the second section extends along a curve, and the transition area covers the second section (Hong et al.: Figure 19 curved portion, in combination with Figure 2A of Lee et al., portion of 120 along the curve in Figure 2A where the transition between DA2 and DA1 [i.e. transition area] is located, which is where the transition area covers the second section.).

Regarding claim 5, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the fingerprint identification sensor comprises an optical fingerprint sensor, an ultrasonic fingerprint sensor or a capacitive fingerprint sensor (Lee et al.: Paragraph [0099]).

Regarding claim 9, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the display screen module includes a connecting 

Regarding claim 10, this claim is rejected under the same rationale as claim 4.

Regarding claim 20, please refer to the rejection of claim 1, and furthermore Lee et al. and Hong et al. also disclose wherein the fingerprint identification method comprises:
acquiring a fingerprint image of a finger in contact with the side display area and the transition area (In the combination, Lee et al.: When user touches the area then the fingerprint will be acquired. See paragraph [0006]); and
comparing the fingerprint image with a predetermined fingerprint image to determine whether there is a match (Lee et al.: Paragraph [0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844).

Regarding claim 6, Lee et al. and Hong et al. disclose the display screen module according to claim 1.

Jones et al. disclose wherein a fingerprint identification sensor includes an optical fingerprint sensor (Figure 4, 430), a display screen module includes a filter layer for filtering impurity light (Figure 4, display screen 410 includes 402. See paragraphs [0048] and [0053]), the filter layer is disposed between the display screen and the fingerprint identification sensor and covers the fingerprint identification sensor (Figure 4).
Thus, Lee et al. and Hong et al. contained a device which differed from the claimed device by the substitution of the fingerprint identification sensor and the display screen.
Jones et al. teaches the substituted fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer, and the function was known in the art to provide detection of fingerprints.
Lee et al. and Hong et al.’s fingerprint identification sensor and the display screen could have been substituted with the fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer of Jones et al., and the results would have been predictable and resulted in the detection of fingerprints within the device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 7, Lee et al., Hong et al. and Jones et al. disclose the display screen module according to claim 6.
Lee et al., Hong et al. and Jones et al. fail to teach wherein the filter layer is disposed on the fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing.
Arai et al. disclose wherein a filter layer is disposed on a fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing (Paragraph [0131], the filter layer is formed by vapor-depositing.  See Figure 3, 21 is on image sensor 10.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Lee et al., Hong et al. and Jones et al. performs the same function as it does separately of providing a filter layer, and Arai et al. performs the same function as it does separately of disposing a filter layer by vapor-deposition.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, Lee et al., Hong et al., Jones et al. and Arai et al. disclose the display screen module according to claim 7, wherein the display screen module includes an optical clear adhesive (Lee et al.: Paragraph [0065]), and the filter layer is adhered to the display screen through the optical clear adhesive (Lee et al.: Paragraph [0065], according to the paragraph the adhesive will be between elements and thus between the filter layer and display screen in the combination.).

Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602).

Regarding claim 11, Lee et al. and Hong et al. disclose a terminal device comprising the display screen module according to claim 1 (Lee et al.: Figure 1).
Lee et al. and Hong et al. fail to explicitly teach:
a main body; 
the display screen at least partially surrounding the main body; and 
the fingerprint identification sensor being located between the display screen and the main body.

a main body (Figures 3D and 3E, device housing); 
the display screen at least partially surrounding the main body (Figures 3D and 3E, TP+LCD at least partially surrounds the main body [housing]); and 
the fingerprint identification sensor being located between the display screen and the main body (Figures 3D and 3E, optical sensor is under TP+LCD and above device housing thus its between.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the main body teachings of He et al. in the terminal device taught by the combination of Lee et al. and Hong et al. such that the display screen would at least partially surrounding the main body and the fingerprint identification sensor would be located between the display screen and the main body.  The motivation to combine would have been in order to have both a main display zone and a peripheral display zone as either a collective single display area or two separate display areas that provides versatile applications for displaying operations and for user interface operations (See paragraph [0052] of He et al.).

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 5.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602), Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 16, this claim is rejected under the same rationale as claims 6-7.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 18, Lee et al., Hong et al., He et al., Jones et al. and Arai et al. disclose terminal device according to claim 17, wherein 
the fingerprint identification sensor does not occupy under-screen space of the front display area (He et al.: Figure 2A shows the fingerprint identification unit is on the peripheral thus does not occupy under-screen space of the front display area.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






16 August 2021